DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The indicated allowability of claim 17 is withdrawn in view of the newly discovered reference to LeGrand et al. (US 2020/0089227).  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/23/2022 prompted the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeGrand et al. (US 2020/0089227).
In re. claim 1, LeGrand teaches a tip gap control system for a ducted aircraft having a vertical takeoff and landing flight mode and a forward flight mode, the tip gap control system comprising: a flight control computer (vehicle control system) (para [0094]) including a blade length control module (fig. 11) configured to generate a blade tip actuator command (1108, 1114) (fig. 11) in response to the aircraft converting between the vertical takeoff and landing flight mode (1114) and the forward flight mode (1108); and a proprotor system in data communication with the flight 
In re. claim 2, LeGrand teaches the tip gap control system as recited in claim 1 wherein the blade tip actuator command further comprises a tip gap adjustment distance, the one or more actuators configured to move the active blade tips by the tip gap adjustment distance (distance displaced by blade section 804-3) (fig. 8C).  
In re. claim 3, LeGrand teaches the tip gap control system as recited in claim 1 wherein the blade tip actuator command further comprises one or more blade-specific blade tip actuator commands, each of the one or more blade-specific blade tip actuator commands corresponding to a respective one of the active blade tips (specific to blades having the arrangement in fig. 8C).  
In re. claim 4, LeGrand teaches the tip gap control system as recited in claim 1 wherein the blade tip actuator command further comprises one of a retract or an extend command, the one or more actuators configured to move the active blade tips by a predetermined distance in response to receiving the blade tip actuator command (distance displaced by blade section 804-3) (fig. 8C).  
In re. claim 6, LeGrand teaches the tip gap control system as recited in claim 1 wherein each of the proprotor blades further comprise a main body having a distal end, the active blade tips hingeably coupled to the distal ends of the main bodies of the proprotor blades (fig. 8A and fig. 8B); and wherein, the active blade tips are substantially coplanar with the main bodies of the proprotor blades in the extended position and form an angle of less than 180 degrees with the main bodies of 
In re. claim 7, LeGrand teaches the tip gap control system as recited in claim 1 wherein each proprotor blade further comprises a spring (spring loaded actuator (825-1)) biasing a respective active blade tip in one of the retracted position or the extended position (para [0096]).   
In re. claim 8, LeGrand teaches the tip gap control system as recited in claim 1 wherein the active blade tips are independently actuated to permit nonuniform positioning of the active blade tips (by individual actuator arrangement 825) (figs. 8A-8D).  
In re. claim 10, LeGrand teaches the tip gap control system as recited in claim 1 wherein the one or more actuators further comprise a plurality of actuators disposed at distal ends of the proprotor blades (away from hub (824)), each actuator coupled to a respective one of the active blade tips (figs. 8A-8D).  
In re. claim 11, LeGrand teaches a rotorcraft having a vertical takeoff and landing flight mode and a forward flight mode, the rotorcraft comprising: a fuselage (110); a flight control computer (vehicle control system) (para [0094]) including a blade length control module (fig. 11) configured to generate a blade tip actuator command (1108, 1114) (fig. 11) in response to the rotorcraft converting between the vertical takeoff and landing flight mode (1114) and the forward flight mode (1108); and a proprotor system coupled to the fuselage and in data communication with the flight control computer, the proprotor system comprising: a duct (107); a plurality of proprotor blades (104) surrounded by the duct (fig. 1), each of the proprotor blades including an active blade tip movable into a plurality of positions including a retracted position and an extended position (figs. 8A-8C); and one or more actuators (825-1:3) coupled to the active blade tips (para [0100]); wherein, the one or more actuators are configured to move the active blade tips between the retracted 
In re. claim 12, LeGrand teaches the rotorcraft as recited in claim 11 further comprising a maneuver detection module configured to detect a flight condition of the rotorcraft, the blade length control module configured to determine the blade tip actuator command based on the flight condition; wherein, the flight condition further comprises at least one of a flight maneuver or a flight mode (wingborn or VTOL flight) (fig. 11).  
In re. claim 13, LeGrand teaches a method for controlling a tip gap for a ducted aircraft having a vertical takeoff and landing flight mode and a forward flight mode, the method comprising: generating a blade tip actuator command (reconfigure blades) (para [0130]) in response to the ducted aircraft converting between the vertical takeoff and landing flight mode (at step (1114)) and the forward flight mode (at step (1108)) (fig. 11); transmitting the blade tip actuator command to a proprotor system including a duct (107) and a plurality of proprotor blades (104), the proprotor blades including active blade tips (figs. 8A-8C); and moving at least one of the active blade tips between a retracted position and an extended position in response to the blade tip actuator command, thereby controlling the tip gap between the proprotor blades and the duct (para [0130]).  
In re. claim 14, LeGrand teaches the method as recited in claim 13 further comprising generating the blade tip actuator command in response to receiving a tip gap adjustment distance (fig. 8C).  
In re. claim 15, LeGrand teaches the method as recited in claim 14 further comprising generating the blade tip actuator command in response to the tip gap adjustment distance exceeding a tip gap adjustment distance threshold (i.e. not extended or retracted far enough to meet VTOL or wingborn flight) (fig. 11).  

In re. claim 18, LeGrand teaches the method as recited in claim 13 further comprising retracting the active blade tips in response to detecting a structural deformity of the proprotor system (motor failure (1102)) (fig. 11).  
In re. claim 20, LeGrand teaches the method as recited in claim 13 further comprising moving the active blade tips such that the tip gap is substantially equal to a tip gap target (predetermined length) (fig. 8C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LeGrand as applied to claim 1 above, and further in view of Wernicke (US 3,117,716).

In re. claim 5, LeGrand fails to disclose a main body having an open distal end, the active blade tips slidably coupled to the open distal ends of the main bodies of the proprotor blades; and wherein, the active blade tips are at least partially retracted into the main bodies of the proprotor blades in the retracted position and at least partially extended from the open distal ends of the main bodies of the proprotor blades in the extended position, thereby increasing the tip gap in the retracted position.  

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified LeGrand to incorporate the teachings of Wernicke to have the recited open distal end configuration, since LeGrand states the actuator 825-3 may be configured to modify the position or length of the blade section 804-3 relative to the blade 104, such that the blade section 804-3 may extend from and/or retract toward the blade 104, and doing so provides a known configuration for moving the blade tip with respect to the blade.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LeGrand as applied to claim 1 above, and further in view of Foskey et al. (US 2016/0075430).


In re. claim 9, LeGrand fails to disclose the one or more actuators are disposed at the proprotor hub; and wherein, the one or more actuators are coupled to the active blade tips by a plurality of spanwise links.
Foskey teaches a proprotor hub (figs. 1-2), the one or more actuators disposed at the proprotor hub (hydraulic lines of hydraulic system) (not shown) (para [0030]); and wherein, the one 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified LeGrand to incorporate the teachings of Foskey to have the one or more actuators disposed at the proprotor hub; and wherein, the one or more actuators are coupled to the active blade tips by a plurality of spanwise links, since LeGrand states various other actuators or combinations of actuators may be used to effect movement or translation of the blade section 804-3 relative to the blade 104, and doing so would reduce the momentum associated with having the actuator disposed distal from the hub.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LeGrand.

In re. claim 19, LeGrand teaches the method as recited in claim 13 further comprising retracting the active blade tips (in response to mechanism failure) (para [0124]).
LeGrand fails to disclose the mechanism failure is in response to detecting a collision with the proprotor system.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified LeGrand to retract the active blade tips in response to detecting a collision with the proprotor system, since Legrand states that the failure may be any of the various types of faults that may result in motor out situations (para [0124]) and doing so would allow the vehicle to land safely after a destructive collision.
Response to Arguments

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/23/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647